Appeals from decisions of the Workers’ Compensation Board, filed November 29, 1978 and June 13, 1978. The board found: "carriers have failed to comply with the provisions of Section 25-2b of the Workers’ Compensation Law regarding the filing of notice of controversy and in addition, the carriers have not produced substantial evidence to the contrary to overcome the presumptions of Section 21, of the Workers’ Compensation Law”. There is substantial' evidence to sustain the board’s finding. Decisions affirmed, with costs to the Workers’ Compensation Board against the employers and their insurance carrier. Greenblott, J. P., Sweeney, Staley, Jr., Main and Herlihy, JJ., concur.